Exhibit 10.2

 

1999 EQUITY PLAN

FOR EMPLOYEES OF

ALLIANCE IMAGING, INC. AND SUBSIDIARIES

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
(DIRECTORS)

 

Alliance Imaging, Inc., a Delaware corporation, (the “Company”), pursuant to the
1999 Equity Plan for Employees of Alliance Imaging, Inc. and Subsidiaries, as
amended from time to time (the “Plan”), hereby grants to the individual listed
below (“Participant”), an award of restricted stock units (“Restricted Stock
Units” or “RSUs”) with respect to the number of shares of Stock set forth below
(the “Shares”).  This award of Restricted Stock Units is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”)
and the Plan, each of which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Restricted Stock Unit Agreement.

 

Participant:

 

 

 

 

 

Grant Date:

 

                                   , 2007

 

 

 

Vesting
Commencement Date:

 

 

 

 

 

Total Number of RSUs:

 

 

 

 

 

Vesting Schedule:

 

One hundred percent (100%) of the Restricted Stock Units shall vest on the first
anniversary of the Vesting Commencement Date, subject to Participant’s continued
service with the Company or its Subsidiaries through such date.

 

By Participant’s signature and the Company’s signature below, Participant agrees
to be bound by the terms and conditions of the Plan, the Restricted Stock Unit
Agreement and this Grant Notice.  Participant has reviewed the Restricted Stock
Unit Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Unit Agreement and the Plan.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Company upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement.

 

ALLIANCE IMAGING, INC.:

 

PARTICIPANT:

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
ALLIANCE IMAGING, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT
(DIRECTORS)

 

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
Alliance Imaging, Inc., a Delaware corporation (the “Company”) has granted to
Participant the right to receive the number of Restricted Stock Units under the
1999 Equity Plan for Employees of Alliance Imaging, Inc. and Subsidiaries, as
amended from time to time (the “Plan”), as set forth in the Grant Notice.  The
Award is subject to the terms and conditions of the Plan which are incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

 

1.             Grant of the RSUs.  As set forth in the Grant Notice, the Company
hereby grants the Participant RSUs in exchange for past and future services to
the Company subject to all the terms and conditions in this Agreement, the Grant
Notice and the Plan.  However, no Shares shall be issued to the Participant
until the time set forth in Section 4.  Prior to actual payment of any Shares,
such RSUs will represent an unsecured obligation of the Company, payable only
from the general assets of the Company.

 

2.             Definitions.  All capitalized terms used in this Agreement
without definition shall have the meanings ascribed to them in the Plan and the
Grant Notice.

 

3.             Acceleration of Vesting.  Notwithstanding anything herein to the
contrary, Participant’s RSUs shall become fully vested immediately prior to the
consummation of the merger or consolidation of the Company into another
corporation, the exchange of all or substantially all of the assets of the
Company for the securities of another corporation, the acquisition by another
corporation of 80% or more of the Company’s then outstanding shares of voting
stock or the recapitalization, reclassification, liquidation or dissolution of
the Company.

 

4.             Issuance of Stock.

 

(a)           Timing of Distribution.  Shares shall be issued to the Participant
with respect to vested RSUs as soon as administratively practicable after such
RSUs vest.

 

(b)           General.  Shares issued pursuant to this Section 4 shall be issued
(either in book-entry form or otherwise) to the Participant or the Participant’s
beneficiaries, as the case may be.  No fractional Shares shall be issued under
this Agreement.  Unless otherwise determined by the Board of Directors, in the
event Participant ceases to be an Employee, consultant to the Company or member
of the Board of Directors, the RSUs shall cease vesting immediately upon such
cessation of service and any unvested RSUs awarded by this Agreement shall be
forfeited.

 

5.             Taxes.  Notwithstanding anything to the contrary in this
Agreement, the Company shall be entitled to require payment to the Company or
any of its Subsidiaries any sums required by federal, state or local tax law to
be withheld with respect to the issuance of the Restricted Stock Units, the
distribution of shares of Stock with respect thereto, or any other taxable event
related to the Restricted Stock Units.  The Company may permit the Participant
to make such payment in one or more of the forms specified below:

 

(a)           by cash or check made payable to the Company;

 

(b)           by the deduction of such amount from other compensation payable to
Participant;

 

--------------------------------------------------------------------------------


 

(c)           in the sole discretion of the Company, by requesting that the
Company withhold a net number of vested Shares otherwise issuable having a then
current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes; or

 

(d)           in any combination of the foregoing.

 

In the event Participant fails to provide timely payment of all sums required by
the Company pursuant to this Section 5, the Company shall have the right and
option, but not obligation, to treat such failure as an election by Participant
to satisfy all or any portion of his or her required payment obligation by means
of requesting the Company to withhold vested Shares otherwise issuable in
accordance with clause (c) above.  The Company shall not be obligated to deliver
any new certificate representing Shares issuable with respect to the Restricted
Stock Units to Participant or Participant’s legal representative unless and
until Participant or Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable to the taxable income of Participant resulting from the grant
of the Restricted Stock Units, the distribution of the Shares issuable with
respect thereto, or any other taxable event related to the Restricted Stock
Units.

 

6.             Rights as Stockholder.  Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) will have been issued and recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
(including through electronic delivery to a brokerage account).  After such
issuance, recordation and delivery, the Participant will have all the rights of
a stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

7.             Conditions to Issuance of Certificates.  Notwithstanding any
other provision of this Agreement, the Company shall not be required to issue or
deliver any certificate or certificates for any Shares prior to the fulfillment
of all of the following conditions:  (A) the admission of the Shares to listing
on all stock exchanges on which such Shares are then listed, (B) the completion
of any registration or other qualification of the Shares under any state or
federal law or under rulings or regulations of the Securities and Exchange
Commission or other governmental regulatory body, which the Company shall, in
its sole and absolute discretion, deem necessary and advisable, (C) the
obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable and (D) the lapse of any such reasonable
period of time following the date the RSUs vest as the Company may from time to
time establish for reasons of administrative convenience.

 

8.             Award Not Transferable.  This grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

9.             Not a Contract of Service.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve the
Company or any of its subsidiaries.

 

--------------------------------------------------------------------------------


 

10.           Governing Law.   The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

11.           Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act of 1933, as amended, and the Exchange Act,
and any and all regulations and rules promulgated thereunder by the Securities
and Exchange Commission, including without limitation Rule 16b-3 under the
Exchange Act.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Awards are granted, only in such a manner as to conform
to such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

12.           Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board of Directors, provided, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely effect the Award in any material way without the
prior written consent of the Participant.

 

13.           Notices.  Notices required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.

 

14.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns.

 

15.           Compliance in Form and Operation.  This Agreement and the
Restricted Stock Units are intended to comply with Section 409A of the Code and
the Treasury Regulations thereunder and shall be interpreted in a manner
consistent with that intention.

 

--------------------------------------------------------------------------------